DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This office action is in response to the amendment filed on September 27, 2022.
	Claims 8-11 are pending in this application.

Withdrawn Rejections/Objections:
Applicant is notified that any outstanding rejection/objection that is not expressly maintained in this office action has been withdrawn or rendered moot in view of applicant’s amendments and/or remarks.
Applicant’s arguments, see pages 5-6 of the remarks section, filed September 27, 2022, with respect to the rejection under 35 U.S.C. 102(a)(2) over Cherney et al., WO 2017/192844 have been fully considered and are persuasive.  Applicant submits that ‘the present application is assigned to Bristol-Myers Squibb Co., and Cherney and the claimed invention were owned by the same person or subject to an obligation of assignment to the same person’.  Accordingly, applicant asserts that Cherney (WO’844) is excepted under 35 U.S.C. § 102(b)(2)(C) and the reference is not available as prior art under 35 U.S.C. 102(a)(2). Therefore, the rejection is hereby withdrawn.



Election/Restrictions
Claim 11 is withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on June 14, 2022.  The restriction requirement was made final in the previous office action.
As indicated in the previous office action, the application was searched and examined based on the elected species of the compound: 4-chloro-N-((R)-1-((cis)-4-(6-fluoroquinolin-4-yl)cyclohexyl)ethyl)bicyclo[2.2.2]octane-1-carboxamide (Example 1 in specification and first compound in claim 8), and as the elected species was found in the art, the search was limited to the elected species.  As applicant overcame the prior art rejection of the previous office action, based on the guidelines of MPEP § 803.02, the search and examination was expanded to full scope of instant claim 8, i.e., to all compounds of claim 8, having a quinolinyl, phenyl or pyridyl group.

The following rejections are maintained:
Claims 8-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 10,633,342.  The reasons from previous office action are incorporated here by reference.
	Applicant argues that ‘the claimed subject matter includes compounds that are distinct from the claims of the ‘342 patent; and there is nothing in the claims of the ‘342 patent that would have motivated those skilled in the art to specifically select the claimed compounds’.
Applicant’s arguments have been fully considered but they were not deemed to be persuasive.  As explained in the previous office action, the reference claim 1 is directed to compound of formula I, and species within formula I are recited in dependent claim 14, including the compound of elected species, see the compound at col. 64, lines 60-61, i.e., 4-chloro-N-((R)-1-((cis)-4-(6-fluoroquinolin-4-yl)cyclohexyl)ethyl)bicyclo[2.2.2]octane-1-carboxamide.  The above noted compound in reference claim 14 is identical to the first compound in instant claim 8.  The reference claimed compounds are taught to be useful as pharmaceutical agents, see reference claims 15-17.  Accordingly, contrary to applicant’s arguments, the reference claims disclose a compound recited in instant claims.
It would have been obvious to one having ordinary skill in the art at the time of the invention to select any of the species of reference claims or structural analogs thereof, because the skilled artisan would have the reasonable expectation that such compounds or structural analogs thereof would have similar properties and, thus, the same use as taught for the reference compounds as a whole.
	MPEP § 804 B provides:
1. Anticipation Analysis
A nonstatutory double patenting rejection is appropriate where a claim in an application under examination claims subject matter that is different, but not patentably distinct, from the subject matter claimed in a prior patent or a copending application. The claim under examination is not patentably distinct from the reference claim(s) if the claim under examination is anticipated by the reference claim(s).
The analysis required is different in situations where the claim in the application being examined (1) is directed to a species or sub-genus covered by a generic claim in a potentially conflicting patent or application, or (2) overlaps in scope with a claim in a potentially conflicting claim or claims of the patent or application but the potentially conflicting claims cannot be said to anticipate the examined claims. Both of these situations require an obviousness analysis unless one of ordinary skill in the art would, on reading the potentially conflicting patent or application, at once envisage the invention claimed in the examined application. 

2. Obviousness Analysis
In view of the similarities, the factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966) that are applied for establishing a background for determining obviousness under 35 U.S.C. 103  should typically be considered when making a nonstatutory double patenting analysis based on "obviousness." See MPEP § 2141 for guidelines for determining obviousness. These factual inquiries are summarized as follows:
(A) Determine the scope and content of a patent claim relative to a claim in the application at issue;
(B) Determine the differences between the scope and content of the patent claim as determined in (A) and the claim in the application at issue; 
(C) Determine the level of ordinary skill in the pertinent art; and
(D) Evaluate any objective indicia of nonobviousness.

The reference claim 1 provides a genus and dependent claim 14 provides the species within the genus (structure depicted below for convenience):
4-chloro-N-((R)-1-((cis)-4-(6-fluoroquinolin-4-yl)cyclohexyl)ethyl)bicyclo[2.2.2]octane-1-carboxamide

    PNG
    media_image1.png
    164
    153
    media_image1.png
    Greyscale



The instant claim 8 recites a compound that is identical to the reference claimed compound.  Accordingly, the reference claims provide sufficient direction to one of ordinary skill in the art to select the species or structural analogs thereof from reference claims.  One of ordinary skill in the art in possession of ‘342 patent claims, including the species of reference claim 14, would at once envisage the invention of instant claims.
See In re KSR International Co. v. Teleflex, Inc., 127 S.Ct. 1727 (2007), wherein the court stated that: [w]hen there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill has good reason to pursue the known options within his or her technical grasp.  If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense.
For all the above reasons, the rejection is maintained.

The following rejections are necessitated by the amendment:
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 8-10 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Williams et al., WO 2017/192811 (effective filing date: May 4, 2016).  The instant claims read on reference disclosed compounds.  See the structural formula (II) at page 3 and the corresponding species of the examples.  Particularly, see the compounds of Examples 43, 44 and 45  (structures depicted below for convenience).  The reference teaches that the reference disclosed compounds are useful as pharmaceutical therapeutic agents, see pages 11-22.  The reference disclosed compounds are identical to the compounds of instant claim 8 (see claim listing page 3, line 2, the second and third compound; line 3, the first compound).

    PNG
    media_image2.png
    209
    442
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    149
    166
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    203
    407
    media_image4.png
    Greyscale


The applied reference has a common inventor and/or assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.

Claim(s) 8-10 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Williams et al., WO 2017/192813 (effective filing date: May 4, 2016).  The instant claims read on reference disclosed compounds.  See the structural formula (II) at page 3 and the corresponding species of the examples.  Particularly, see the compounds of Examples 19-1, 19-2, 20-1, 20-2, 21, 22, 23, 24, etc. (representative structures depicted below for convenience).  The reference teaches that the reference disclosed compounds are useful as pharmaceutical therapeutic agents, see pages 15-26.  The reference disclosed compounds are identical to the six compounds of instant claim 8 (see claim listing page 3, line 3, the second and third compound; page 4, the four compounds).

    PNG
    media_image5.png
    512
    590
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    570
    527
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    283
    443
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    224
    530
    media_image8.png
    Greyscale


    PNG
    media_image9.png
    246
    476
    media_image9.png
    Greyscale


    PNG
    media_image10.png
    242
    594
    media_image10.png
    Greyscale

The applied reference has a common inventor and/or assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 8-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 11,066,383. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims substantially overlap the compounds of the reference claims.  The reference claims are drawn to compounds of formula (I) and formula (II), see the structural formulas in claim 1; the subgeneric embodiments in claims 2-11; and the specific compounds recited in claims 12.  The compounds are taught to be useful as pharmaceutical agents, see claims 13-15.  Particularly, see the last four compounds in claim 12, i.e., the compounds at col. 70, lines 1-9, i.e., N-(Adamantan-2-yl)-2-(1-(6-(trifluoromethyl)pyridin-2-yl)methyl)piperidin-4-yl)butanamide; N-((3s,5s,7s)-Adamantan-1-yl)-2-(1-(6-fluoroquinolin-4-yl)-4-methylpiperidin-4-yl)acetamide; etc.  The four compounds of reference claims are identically claimed in instant claim 8.  It would have been obvious to one having ordinary skill in the art at the time of the invention to select any of the compounds from the reference claims including those instantly claimed, because the skilled artisan would have had the reasonable expectation that any of the species of the genus would have similar properties and, thus, the same use as taught for the genus as a whole i.e., as pharmaceutical therapeutic agents.  One of ordinary skill in the art would have been motivated to select the claimed compounds from the genus in the reference since such compounds would have been suggested by the reference as a whole.

Claims 8-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,696,648. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims substantially overlap the compounds of the reference claims.  The reference claims are drawn to compounds of formula (I) and formula (II), see the structural formulas in claim 1; the subgeneric embodiments in claims 2-13; and the specific compounds recited in claims 14.  The compounds are taught to be useful as pharmaceutical agents, see claims 15-20.  Particularly, see the last three compounds in claim 14, i.e., the compounds at col. 76, lines 40-45, i.e., 3-cyclohexyl-1-(4-methoxybenzyl)-1-((1r,4r)-4-phenyl-cyclohexyl)urea; 3-cyclopentyl-1-(4-methoxybenzyl)-1-((1r,4r)-4-phenyl-cyclohexyl)urea; and 3-cyclopropyl-1-(4-methoxybenzyl)-1-((1r,4r)-4-phenyl-cyclohexyl)urea.  The three compounds of reference claims are identically claimed in instant claim 8.  It would have been obvious to one having ordinary skill in the art at the time of the invention to select any of the compounds from the reference claims including those instantly claimed, because the skilled artisan would have had the reasonable expectation that any of the species of the genus would have similar properties and, thus, the same use as taught for the genus as a whole i.e., as pharmaceutical therapeutic agents.  One of ordinary skill in the art would have been motivated to select the claimed compounds from the genus in the reference since such compounds would have been suggested by the reference as a whole.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEEPAK R RAO whose telephone number is (571)272-0672.  The examiner can normally be reached on Monday - Friday Mon - Fri 8-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Shibuya can be reached on 571-272-0806.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DEEPAK R RAO/Primary Examiner, Art Unit 1624                                                                                                                                                                                                        

October 8, 2022